DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 19 objected to because of the following informalities:  
Claim 17, line 9, the word “sub-port” should be “sub-portion”;
Claim 19, at the end of last line need a period to end the sentence; also, lines 4 and 5, the phase “the first substrate the third-portion” should be “the first substrate, the .
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 20160026017.
Regarding claim 1, Wang discloses a display panel (4), in at least figs.2a-3, comprising: a first substrate (1); 
a second substrate (2) opposite the first substrate; and 
a frame supporting structure (5 with 8, or 5 with 7) between the first substrate and the second substrate in a frame area (the area formed with the first frame supporting portion) of the display panel, the frame area of the display panel surrounding a display area (3) of the display panel (see fig.3); 
wherein the frame supporting structure comprises a first frame supporting portion (5 with 8, or 5 with 7) on at least one part of a circumference of the display area, and the first frame supporting portion comprises an elastic material (7 or 8), and an elastic recovery rate of the elastic material (para.30).  
Wang does not specifically disclose the elastic recovery rate of the elastic material is above about 80%. However, one of ordinary skill in the art would have been led to the elastic recovery rate of the elastic material is above about 80% through routine experimentation and optimization.  Applicant has not disclosed that the elastic recovery rate of the elastic material is above about 80% is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using the other range of the elastic recovery rate of the elastic material. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are 
Regarding claim 2, Wang discloses the first frame supporting portion is located on all the circumference of the display area (see fig.3).  
Regarding claim 3, Wang discloses the first frame supporting portion comprises a first sub-portion (5) and a second sub-portion (7 or 8) that are stacked along a thickness direction of the display panel; and the second sub-portion comprises the elastic material (para.28 and 30).  
Regarding claim 4, Wang discloses the first sub-portion comprises a frame sealant (para.28).  
Regarding claim 6, Wang discloses a height of the second sub-portion is higher than a height of the first sub-portion along the thickness direction of the display panel (see fig.36 and 37).  
Regarding claim 7, Wang does not explicitly disclose a side of the first sub-portion facing the second sub-portion has a groove, and a side of the second sub-portion facing the first sub-portion is located within the groove. It has been judiciarily determined that changing in shapes in the contacting interface has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The contacting interface with a side of 
Regarding claim 8, Wang discloses a contacting interface between the first sub-portion and the second sub-portion is a horizontal flat surface with reference to a surface of the first substrate (see figs.2a and 2b).  
Regarding claim 9, Wang does not explicitly disclose a contacting interface between the first sub-portion and the second sub-portion is an inclined surface with reference to a surface of the first substrate. It has been judiciarily determined that changing in shapes in the contacting interface has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The contacting interface with the first sub-portion and the second sub-portion is an inclined surface with reference to a surface of the first substrate performs the same function as the contacting interface with other shaped such as line shape, wave shape, V shape and curved shape for the purpose of attaching two sub-portions with each other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a contacting interface between the first sub-portion and the second sub-portion is 
Regarding claim 16, Wang discloses liquid crystals (liquid crystals in 4) between the first substrate and the second substrate and located in a region (3) surrounded by the frame area.  
Regarding claim 17, Wang discloses a method of forming a display panel, in at least figs.2a-3, the method comprising: forming a first substrate (1), the first substrate comprising a first sub-portion (5) constituting a first frame supporting portion (5 with 8) in a frame area (the area formed with the first frame supporting portion) of the display panel; the first sub-portion comprising an elastic material or a frame sealant (para.28);
forming a second substrate (2), the second substrate comprising a second sub-portion (8) constituting the first frame supporting portion in the frame area of the display panel; the second sub-portion comprising the elastic material (para.28); and 
assembling the first substrate and the second substrate to form a cell (see fig.2b), the first sub-portion and the second sub-portion being aligned and in contact with each other along a thickness direction of the first substrate (see fig.2b).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 20160026017 as applied to claim 3 above, and further in view of Jung US 2012/0194494.
Regarding claim 14, Wang discloses a second spacer (9) between the first substrate and the second substrate in the display area (3); 

Wang does not explicitly disclose a first spacer between the first substrate amid the second substrate in a light shielding area, the light shield area being between the frame area and the display area; the second sub-portion, the first spacer, and the second spacer are made of the same material.
Jung discloses a display panel, in at least figs.10-12 and 4A, a first spacer (P2) between the first substrate (210) and the second substrate (110) in a light shielding area (SPA2 or PA), the light shield area being between the frame area (SSA2 or SA) and the display area (SDA2 or DA); the second sub-portion (P4), the first spacer (P2), and the second spacer (SP) are made of the same material (para.153 discloses they are made of the same material) for the purpose of forming an additional spacer in the light shielding area, forming the alignment layer uniformly in the display area and the light shielding area (para.153) and reducing manufacturing step.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first spacer between the first substrate amid the second substrate in a light shielding area, the light shield area being between the frame area and the display area; the second sub-portion, the first spacer, and the second spacer are made of the same material as taught by Jung in the display panel of Wang for the purpose of forming an additional spacer in the light shielding area, forming the alignment layer uniformly in the display area and the light shielding area and reducing manufacturing step.
18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 20160026017 as applied to claim 17 above, and further in view of Jung US 2012/0194494.
Regarding claim 18, Wang discloses forming a second spacer (9) in a display area (3) of the display panel, wherein the second sub-portion and the second spacer are formed by one patterning process (para.30).
Wang does not explicitly disclose forming a first spacer in a light shielding area of the display panel and the light shielding area being between the display area and the frame area; wherein the second sub-portion, the first spacer, and the second spacer are formed by one patterning process.  
Jung discloses a method of forming the display panel, in at least figs.10-12 and 4A, forming a first spacer (P2) in a light shielding area (SPA2 or PA) of the display panel and the light shielding area being between the display area (SDA2 or DA) and the frame area (SSA2 or SA); wherein the second sub-portion (P4), the first spacer (P2), and the second spacer (SP) are formed by one patterning process (para.153 discloses they are made of the same material and formed by one patterning process) for the purpose of forming an additional spacer in the light shielding area, forming the alignment layer uniformly in the display area and the light shielding area (para.153) and reducing manufacturing step.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming a first spacer in a light shielding area of the display panel and the light shielding area being between the display area and the frame area; wherein the second sub-portion, the first spacer, and .

Claims 1-6, 8, 10-13, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki JP 2012185457A (see English translation of document “16491409_2021-11-06_JP_2012185457_A_M.pdf”).
Regarding claim 1, Hiroyuki discloses a display panel, in at least figs.1-9, comprising: a first substrate (4); 
a second substrate (3) opposite the first substrate; and 
a frame supporting structure (1, or 1 with 5) between the first substrate and the second substrate in a frame area (the area with frame supporting structure) of the display panel, the frame area of the display panel surrounding a display area (the area with 2) of the display panel; 
wherein the frame supporting structure comprises a first frame supporting portion (1, or 1 with 5) on at least one part of a circumference of the display area (see figs.1, 4 and 7-9), and the first frame supporting portion comprises an elastic material (1), and an elastic recovery rate of the elastic material (page 2, last two paragraphs disclose 1 has high elastic modulus of 1 GPa to 2000 GPa, and 5 has lower elastic modulus of 1 MPa to 1000 MPa).
Hiroyuki does not specifically disclose the elastic recovery rate of the elastic material is above about 80%. However, one of ordinary skill in the art would have been through routine experimentation and optimization.  Applicant has not disclosed that the elastic recovery rate of the elastic material is above about 80% is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using the other range of the elastic recovery rate of the elastic material. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the elastic recovery rate of the elastic material is above about 80% in the display panel of Hiroyuki for the purpose of preventing the problem of non-uniform display brightness of the display panel and improving the display quality and decreasing the amount of the sealants used and reduces the production cost.
Regarding claim 2, Hiroyuki discloses the first frame supporting portion is located on all the circumference of the display area (see figs.4 and 7).  
Regarding claim 3, Hiroyuki discloses the first frame supporting portion comprises a first sub-portion (5, or upper 1) and a second sub-portion (1, or lower 1) that are stacked along a thickness direction of the display panel; and the second sub-portion comprises the elastic material (page 2, last two paragraphs disclose 1 has high elastic modulus of 1 GPa to 2000 GPa).
Regarding claim 4, Hiroyuki discloses the first sub-portion comprises a frame sealant (page 2, last two paragraphs disclose 5 has lower elastic modulus of 1 MPa to 1000 MPa).  
Regarding claim 5, Hiroyuki discloses the first sub-portion (upper 1) comprises the elastic material (page 2, last two paragraphs disclose 1 has high elastic modulus of 1 GPa to 2000 GPa).  
Regarding claim 6, Hiroyuki discloses a height of the second sub-portion (1) is higher than a height of the first sub-portion (5) along the thickness direction of the display panel (see fig.8).  
Regarding claim 8, Hiroyuki discloses a contacting interface between the first sub-portion and the second sub-portion is a horizontal flat surface with reference to a surface of the first substrate (see fig.8).  
Regarding claim 10, Hiroyuki does not explicitly disclose a contacting interface of the first sub-portion and the second sub-portion is non-planar. It has been judiciarily determined that changing in shapes in the contacting interface has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The contacting interface of the first sub-portion and the second sub-portion is non-planar performs the same function as the contacting interface with other shaped such as line shape, wave shape, V shape and curved shape for the purpose of attaching two sub-portions with each other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a contacting interface of the first sub-portion and the second sub-portion is non-planar in the display panel of Hiroyuki for the purpose of attaching two sub-portions with each other.
Regarding claim 11, Hiroyuki does not explicitly disclose a side of the first sub-portion facing the second sub-portion has a groove, a side of the second sub-portion facing the first sub-portion has a protrusion, and the protrusion is located in the groove. It has been judiciarily determined that changing in shapes in the contacting interface has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The contacting interface with a side of the first sub-portion facing the second sub-portion has a groove, a side of the second sub-portion facing the first sub-portion has a protrusion, and the protrusion is located in the groove performs the same function as the contacting interface with other shaped such as line shape, wave shape, V shape and curved shape for the purpose of attaching two sub-portions with each other. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a side of the first sub-portion facing the second sub-portion has a groove, a side of the second sub-portion facing the first sub-portion has a protrusion, and the protrusion is located in the groove in the display panel of Hiroyuki for the purpose of attaching two sub-portions with each other.
Regarding claim 12, Hiroyuki discloses the first frame supporting portion further comprises a third sub-portion (5) disposed between the first sub-portion (upper 1) and the second sub-portion (lower 1); and the third subsection comprises a frame sealant (page 2, last two paragraphs disclose 5 has lower elastic modulus of 1 MPa to 1000 MPa).  
Regarding claim 13, Hiroyuki discloses the first frame supporting portion is an integral structure (1) along a thickness direction of the display panel (see figs.3,6 and 
Regarding claim 16, Hiroyuki discloses liquid crystals (2) between the first substrate and the second substrate and located in a region surrounded by the frame area.  
Regarding claim 17, Hiroyuki discloses a method of forming a display panel, in at least figs.1-9, the method comprising:Application No. Not Yet AssignedDocket No. P190785US00 forming a first substrate (4), the first substrate comprising a first sub-portion (lower 1, 5, or lower 1 with 5) constituting a first frame supporting portion in a frame area (the area formed with first frame supporting portion) of the display panel; the first sub-portion comprising an elastic material (lower 1) or a frame sealant (5) (page 2, last two paragraphs disclose 1 has high elastic modulus of 1 GPa to 2000 GPa, and 5 has lower elastic modulus of 1 MPa to 1000 MPa);
forming a second substrate (3), the second substrate comprising a second sub-portion (upper 1) constituting the first frame supporting portion in the frame area of the display panel; the second sub-portion comprising the elastic material (page 2, last two paragraphs disclose 1 has high elastic modulus of 1 GPa to 2000 GPa); and 
assembling the first substrate and the second substrate to form a cell, the first sub-portion and the second sub-portion being aligned and in contact with each other along a thickness direction of the first substrate (see fig.8).  
Regarding claim 19, Hiroyuki discloses forming the first substrate comprises forming the first sub-portion (lower 1) and a third sub-portion (5) stacking on the first sub-portion along the thickness of the first substrate, the third sub-portion being on a side of the first sub-portion opposite from the first substrate, the third sub-portion 
assembling the first substrate and the second substrate comprises aligning and contacting the third sub-portion and the second sub-portion with each other along the thickness direction of the first substrate (see fig.8).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki JP 2012185457A as applied to claim 3 above, and further in view of Jung US 2012/0194494.
Regarding claim 14, Hiroyuki does not explicitly disclose a first spacer between the first substrate amid the second substrate in a light shielding area, the light shield area being between the frame area and the display area; and a second spacer between the first substrate and the second substrate in the display area; wherein the second sub-portion, the first spacer, and the second spacer are made of the same material.
Jung discloses a display panel, in at least figs.10-12 and 4A, a first spacer (P2) between the first substrate (210) and the second substrate (110) in a light shielding area (SPA2 or PA), the light shield area being between the frame area (SSA2 or SA) and the display area (SDA2 or DA); and a second spacer (SP) between the first substrate and the second substrate in the display area; wherein the second sub-portion (P4), the first spacer (P2), and the second spacer (SP) are made of the same material (para.153 discloses they are made of the same material) for the purpose of maintaining a constant gap for the display panel (para.80), forming an additional spacer in the light shielding 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first spacer between the first substrate amid the second substrate in a light shielding area, the light shield area being between the frame area and the display area; and a second spacer between the first substrate and the second substrate in the display area; wherein the second sub-portion, the first spacer, and the second spacer are made of the same material as taught by Jung in the display panel of Hiroyuki for the purpose of maintaining a constant gap for the display panel, forming an additional spacer in the light shielding area, forming the alignment layer uniformly in the display area and the light shielding area and reducing manufacturing step.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki JP 2012185457A as applied to claim 13 above, and further in view of Jung US 2012/0194494.
Regarding claim 15, Hiroyuki does not explicitly disclose a first spacer between the first substrate and the second substrate in a light shielding area, the light shielding area being between the frame area and the display area; and a second spacer between the first substrate and the second substrate in the display area; wherein the first frame supporting portion, the first spacer, and the second spacer are made of a same material and located in a same layer.  

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first spacer between the first substrate and the second substrate in a light shielding area, the light shielding area being between the frame area and the display area; and a second spacer between the first substrate and the second substrate in the display area; wherein the first frame supporting portion, the first spacer, and the second spacer are made of a same material and located in a same layer as taught by Jung in the display panel of Hiroyuki for the purpose of maintaining a constant gap for the display panel, forming an additional spacer in the light shielding area, forming the alignment layer uniformly in the display area and the light shielding area and reducing manufacturing step.

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki JP 2012185457A as applied to claim 17 above, and further in view of Jung US 2012/0194494.
Regarding claim 18, Hiroyuki does not explicitly disclose forming a first spacer in a light shielding area of the display panel and a second spacer in a display area of the display panel, the light shielding area being between the display area and the frame area; wherein the second sub-portion, the first spacer, and the second spacer are formed by one patterning process.  
Jung discloses a method of forming the display panel, in at least figs.10-12 and 4A, forming a first spacer (P2) in a light shielding area (SPA2 or PA) of the display panel and a second spacer (SP) in a display area (SDA2 or DA) of the display panel, the light shielding area being between the display area and the frame area (SSA2 or SA); wherein the second sub-portion (P4), the first spacer (P2), and the second spacer (SP) are formed by one patterning process (para.153 discloses they are made of the same material and formed by one patterning process) for the purpose of maintaining a constant gap for the display panel (para.80), forming an additional spacer in the light shielding area, forming the alignment layer uniformly in the display area and the light shielding area (para.153) and reducing manufacturing step.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming a first spacer in a light shielding area of the display panel and a second spacer in a display area of the display panel, the light shielding area being between the display area and the frame area; wherein the second sub-portion, the first spacer, and the second spacer are formed by 


Contact information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takashi JP 2012168348A (figs.1-3) and Fend US 2021/0208441 (figs.4a-10d) can be primary reference as well.
Tang US 2016/0370631 (at least figs.2, 4a) and Che CN 104635384A (figs.2-7) teach the shapes of the contacting interface.
Also, IDS filed on 02/29/2020 maybe the applicant file the wrong international report, it should be PCT/CN2019/081293, not PCT/CN2019/082689.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/           Primary Examiner, Art Unit 2871